



COURT OF APPEAL FOR ONTARIO

CITATION: Koolatron v. Synergex Corporation, 2018 ONCA 1058

DATE: 20181219

DOCKET: C65122

Juriansz, Brown and Roberts JJ.A.

BETWEEN

Koolatron
    Corporation

Plaintiffs

(Respondent)

and

Synergex Corporation, Synergex De Mexico S.A.
    de C.V., David Aiello
, David Aello, Tom Davidson, Neil Fleshner, John Smith
    and Philip Walton

Defendants

(
Appellants
)

No one appearing for the appellants

Gerry Smits, for the respondent

Heard: December 5, 2018

On appeal from the judgment of Justice Jamie K. Trimble of
    the Superior Court of Justice, dated February 16, 2018.

APPEAL BOOK ENDORSEMENT

[1]

No one appeared for the appellants. The appeal is dismissed. Costs fixed
    in the amount of $6830.52 inclusive.


